Citation Nr: 0603215	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  99-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized active service from June 1946 to 
April 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for cause of the veteran's death.

In February 2001 the Board remanded the case to the RO for 
additional development.  When the case came back to the 
Board, it denied the claim.  The appellant appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2004, the Secretary of VA filed 
a brief asserting that the appellant's claim should be 
remanded because the Board had not complied with its February 
2001 remand in obtaining specified private medical records.  
The Court issued an order in August 2004, vacating the 
Board's December 2002 decision and remanding it for the 
reason asserted by the Secretary.  

In compliance with the Court's order, the Board remanded the 
claim in April 2005.  The case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  The veteran died in August 1984.

2.  The death certificate showed that the immediate cause of 
death was cardio-pulmonary arrest with an antecedent cause of 
pulmonary tuberculosis.

3.  The veteran's cardio-pulmonary arrest or pulmonary 
tuberculosis were not incurred in or aggravated by active 
service, a cardiovascular disease was not manifest to a 
degree of 10 percent or more within one year of active 
service, and active tuberculosis was not manifest to a degree 
of 10 percent or more within three years of active service; a 
service-connected disability did not substantially or 
materially contribute to the cause of his death.  


CONCLUSION OF LAW

A chronic disease or disability incurred in or aggravated by 
active military service did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 3.370, 3.374 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter sent to the appellant.  
The Board need not address whether VA has informed the 
appellant of the evidence necessary to substantiate her 
claim, as it is clear she has actual knowledge of the 
evidence necessary to substantiate the claim for service 
connection for cause of the veteran's death.  Specifically, 
she has alleged that the causes of the veteran's death listed 
on the death certificate were incurred during the veteran's 
service.  This allegation, if true, would substantiate her 
claim for service connection for cause of the veteran's 
death.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  She was informed that she could 
obtain private records herself and submit them to VA.  
Finally, the RO asked the appellant to provide any other 
evidence or information that she had pertaining to her claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the 
appellant had the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini II, 18 Vet. 
App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2005 letter provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  She was provided an opportunity at that time to 
submit additional evidence.  The letter was returned as 
undeliverable, and the RO then sent the letter to an address 
the appellant had used previously.  There is no documentation 
to show that the second VCAA letter was returned as 
undeliverable.  The RO subsequently issued a supplemental 
statement of the case, which was not returned as 
undeliverable.  Thus, the appellant is presumed to have 
received both the VCAA notification and the supplemental 
statement of the case.  VA has not heard from the appellant 
since she  filed a motion for reconsideration with the Board 
in December 2002.  The record reflects that her last 
communication in the record is the "Informal Brief" to the 
Court, which was dated November 2003.  Regardless, the Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, it finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded an opportunity to 
participate in the processing of her claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained private medical 
records identified by the appellant.  It attempted to obtain 
additional private medical records from Dr. E, that she had 
identified existed.  As noted above, after VA issued April 
2005 letter, wherein it specifically asked the appellant to 
provide VA with permission to obtain the medical records from 
Dr. E, the letter was returned as undeliverable.  VA then 
sent the letter to an address previously used by the 
appellant, which was not returned as undeliverable.  The 
appellant did not respond.  In the October 2005 supplemental 
statement of the case, VA informed the appellant that she had 
not responded to its letter so that it could obtain the 
private medical records from Dr. E.  The appellant has not 
responded.  Lastly, VA obtained a medical opinion in 
connection with the appellant's claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained or 
which VA has not attempted to obtain after obtaining 
permission from the appellant.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required, nor has the delayed notice of the VCAA resulted 
in any prejudice to the appellant.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  Factual Background

Service and post-service medical records are negative for 
diagnosis or treatment for cardiovascular disease or 
pulmonary tuberculosis.  An April 1949 service department 
report of medical examination noted a chest x-ray revealed no 
specific abnormalities.

The veteran's death certificate shows he died in August 1984 
with an immediate cause of death of cardio-pulmonary arrest 
and an antecedent cause of pulmonary tuberculosis.  No 
estimate as to the interval between the onset of these 
disorders and death was reported.  There were no other 
underlying or significant conditions reported as contributing 
to death.  The report shows the veteran died at home but does 
not indicate if an autopsy was performed.  The veteran's 
death was certified by Dr. E, a public health officer, and 
does not show the certifying physician ever attended the 
veteran during his life.

In July 1996, the appellant stated that after the veteran's 
discharge from active service in April 1949, he had 
complained of congestive heart failure, pedal edema, chest 
pain, and easy fatigability.  She stated his final diagnosis 
had been uremia.

In a September 1996 statement the hospital director of the 
Nazareth General Hospital noted the veteran had been treated 
for uremia in December 1981 but that other medical records 
had been destroyed by an earthquake.  A medical report shows 
the veteran was treated in December 1981 and that a diagnosis 
of uremia was provided.  A September 1996 statement from Dr. 
S reported she had been the veteran's attending physician but 
that his records had been destroyed by an earthquake.  She 
stated that she could not provide any additional information 
as to his treatment in December 1981.

In a July 2002 VA medical opinion, the examiner noted that 
the evidence of record included an April 1949 service 
department report which showed no physical defect and that 
the other available records did not include a history or 
documentation that the veteran had ever been treated for 
pulmonary tuberculosis.  It was the physician's opinion that 
it was unlikely that the veteran's cause of death was related 
to active service.

In October 2002, the appellant asserted the veteran developed 
cardio-pulmonary arrest secondary to pulmonary tuberculosis 
immediately after his service discharge, which continued 
until his death.  She claimed it was a known fact that 
tuberculosis had a long onset and did not result in sudden 
death.

III.  Law & Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Service connection can also be granted for certain chronic 
diseases, including cardiovascular-renal disorders, if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war and disease becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Active 
tuberculosis is presumed to be service connected if manifest 
to a degree of 10 percent or more within three years of 
service.  38 C.F.R. § 3.307.

For pulmonary tuberculosis shown by x-ray in active service, 
x-ray evidence alone may be adequate for a grant of direct 
service connection for pulmonary tuberculosis.  38 C.F.R. § 
3.370.  A diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, x-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the veteran's cardio-pulmonary arrest or 
pulmonary tuberculosis were not incurred in or aggravated by 
active, a cardiovascular disease was not manifest to a degree 
of 10 percent or more within one year of active service, and 
active tuberculosis was not manifest to a degree of 10 
percent or more within three years of active service.  
Although the veteran's death certificate reported cardio-
pulmonary arrest or pulmonary tuberculosis as causes of 
death, there is no competent evidence linking these disorders 
to the veteran's active service and no acceptable medical 
evidence of pulmonary tuberculosis within three years of 
active service.  There is also no evidence that any service-
related disability substantially or materially contributed to 
the cause of his death.  Therefore, service connection for 
the cause of the veteran's death is not warranted.

While the appellant has asserted that there is a relationship 
between the cause of the veteran's death and service, she 
does not have the requisite knowledge of medical principles 
that would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 2 Vet. App. at 494.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the appellant's 
claim, and thus the benefit-of-the-doubt rule is not for 
application.  Id.  


ORDER

Service connection for cause of the veteran's death is 
denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


